Case 1:19-cv-05470-VEC Document 26 Filed 12/05/19 Page 1 of 1




                       MEMO ENDORSED
                                          USDC SDNY
                                          DOCUMENT
                                          ELECTRONICALLY FILED
                                          DOC #:
                                          DATE FILED: 12/05/2019
Application GRANTED. If the parties are
unable to reach a settlement, a pretrial
conference will be held on January 31, 2020 at
10:00 a.m. The parties' joint letter and revised
case management plan are due by January 23,
2020.

SO ORDERED.



                              12/05/2019
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
